Citation Nr: 1717757	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  08-29 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for residuals of an injury to the lumbar spine.

2. Entitlement to service connection for a psychiatric disorder to include depression and anxiety.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1984 to June 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2014, the Veteran testified at a Travel Board hearing before the undersigned.  Additionally, the Veteran previously testified at a Travel Board hearing before another Veteran Law Judge (who is no longer employed by the Board) in November 2011.  Copies of the hearing transcripts have been associated with the claims file.

In July 2015, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain a VA examination to determine whether the Veteran had a current back disability that was etiologically related to service.  The Board notes that a VA examination was obtained in August 2016 and has been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's lumbar spine disability did not originate in service and has not been shown to be etiologically related to the Veteran's active service.





CONCLUSION OF LAW

The criteria for service connection for lumbar spine disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided a 38 U.S.C.A. § 5103(a)-compliant notice in February 2007, prior to the initial adverse decision in this case.  Thereafter, the claim was readjudicated in a March 2017 supplemental statement of the case (SSOC).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2017 SSOC.  

The Board also finds the duty to assist requirements have been fulfilled.  The Veteran was provided a VA examination with regard to his lumbar spine disability claim in August 2016.  The Board has reviewed the examination report and finds it is adequate to adjudicate the claim on appeal.  Additionally, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Veteran seeks entitlement to service connection for a lumbar spine disability.  Specifically, the Veteran asserts that he injured his back in service and that his current back disability is related to that service era incident.

1. Factual Background

Initially, the Board notes that the Veteran's service treatment records (STRs) are silent as to any complaints or treatment for a lumbar spine disability.  The STRs also include an April 1984 enlistment examination and a March 1986 separation examination.  Both examination reports noted a normal spine and the Veteran denied any recurrent back pain, arthritis or swollen or painful joints.

Post-service medical records include a September 1987 worker's compensation medical report noting that the Veteran injured his back in February 1987 from lifting insulation from overhead.  The Veteran reported pain down his anterior left thigh.  Upon examination, the physician noted no definite tenderness in the lumbar spine.  The physician noted a March 1987 X-ray study that was done in comparison with a November 1983 X-ray (pre-service) study.  The physician noted that the X-ray study revealed an "essentially normal" spine.  A review of the March 1987 X-ray study shows some developmental changes at D12-L2 with Schmorl's nodes and "possibly an old epiphysitis."

A June 1997 private medical record noted chronic low back pain.  A February 1998 private medical record noted complaints of lower back pain present since 1987.  Private chiropractor treatment records dating from January 2002 to August 2006 noted a history of back pain dating to a 1987 injury.  A May 2002 lumbar spine MRI study revealed mild circumferential disc bulge at L4-L5 causing mild inferior neural foraminal narrowing and minimal central thecal impression.

An October 2003 Social Security Administration (SSA) psychiatric evaluation noted that the Veteran reported falling in the Army and hurting his back.  The Veteran further reported reinjuring his back following service in 1986 in a work related accident.

In a February 2007 statement, the Veteran's spouse asserted that he began having problems with his back when they got married in October 1986.  

A March 2007 medical record noted a history of back pain dating to a fall in the Army in 1984, and a work related injury in the 1980's.  A March 2013 lumbar spine MRI study revealed multiple Schmorl's nodes invaginating the end plates of several lumbar vertebra, degenerative disc disease (DDD) occurring at L1-L2 and L2-L3 levels, mild symmetrical bulge of the disc at the L4-L5 and L5-S1 levels, and moderate arthritic changes of the facets of the lower three levels.

In a January 2010 statement, the Veteran's chiropractor, Dr. MH, asserted that he treated the Veteran in the late 1980's for back pain and that the Veteran had reported injuring his back in the military at the time of treatment.  The nature of the service related injury was a fall off a high wall.  In another January 2010 statement, the Veteran's mother asserted that he fell ten feet during basic training and landed on his tailbone.  She further asserted that the Veteran was in severe pain at that time, was told to take pain medication, and that no X-ray studies were conducted following the incident.

During a November 2011 Travel Board hearing, the Veteran's representative asserted that the Veteran underwent a 1987 X-ray study that revealed "an old apophysitis in the lumbar area," and that the close proximity of the 1987 study to the Veteran's service shows the disability was related to service.  The Veteran also testified that he injured his back when he fell off a hanging wall and landed on his rear end.  He further testified that his back continued to hurt and he was treated in Fort Leavenworth, Missouri and given pain medication and that his back continued to hurt until his discharge from service.  Following service, the Veteran testified that he injured his back while unloading insulation out of a truck and that he could not get out of bed the next morning due to the pain.  

The Veteran was afforded another Board hearing that occurred in January 2014.  During that hearing the Veteran testified that he injured his back during service when he fell off a high wall and landed on his rear end while performing a competence course.  The Veteran further testified that his tailbone had hurt since the in-service incident, that he continued to have back problems since his separation from service, and that he injured his back in a work related incident in 1987.  In addition, he testified that he saw a chiropractor at that time to whom he reported his service-related injury.  An X-ray study done in 1987 reportedly revealed a compression injury described by the chiropractor as an "old injury."

At an August 2016 VA examination, the Veteran was diagnosed with a lumbosacral strain with February 1987 listed as the date of diagnosis, and degenerative arthritis of the spine with 2007 listed as the date of diagnosis.  The Veteran reported injuring his back after a fall while crossing a wall and landing on his "rear end."  The Veteran further reported that he did not seek treatment at that time, took over the counter pain medication, and never complained to a doctor until he injured his back in February 1987 after lifting insulation at work.  The examiner noted that since the work related injury the Veteran complained of on and off lower back pain.  The examiner additionally noted a March 2007 MRI revealing DDD.  The examiner opined that the Veteran's claimed lumbar spine disability was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner found that even if the Veteran had injured his lumbar spine as he asserted during service, the Veteran did not seek medical treatment until after discharge and after a work related injury.  Based on the medical record and the Veteran's lay statements, the examiner found that if the Veteran sought treatment sometime after the in-service incident and prior to the work related injury, then it would me more likely that his in-service injury was exacerbated by his work related injury.  However, as the record does not reflect this development, the examiner found it more likely that his work related injury was the cause of the Veteran's current back problems.  

2. Legal Analysis

In the present case, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for lumbar back disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that interpretation of section 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, an August 2016 VA examiner diagnosed the Veteran with a lumbosacral strain and DDD.  Accordingly, the Veteran clearly has a diagnosis and the remaining question is whether his lumbar spine disability is related to service.

The Board notes there is no medical evidence providing a causal connection between the claimed in-service disease or injury and the current disability.  The first record relating a back injury to service is an October 2003 SSA psychiatric evaluation in which the Veteran reported falling during service in 1984.  While the Veteran has asserted that he injured his tailbone in a 1984 fall off a high wall during training, and while he has asserted back pain since the 1984 incident, importantly there is no evidence of treatment for a back disability during service and the Veteran denied any recurrent back pain, arthritis or swollen or painful joints on his March 1986 separation examination.  The Board also notes that the first post-service medical record, the February 1987 worker's compensation medical report, related the Veteran's current back pain to a work related injury.  No mention of the claimed service related back injury was identified by either the Veteran or the physician.  

Despite the lack on contemporaneous evidence showing an in-service incident, the Board notes statements provided by the Veteran's chiropractor who treated him following his work related injury.  The chiropractor asserts that the Veteran reported the above mentioned in-service event when he treated him in the late 1980's.  Importantly, however, the chiropractor did not issue a statement linking the Veteran's current back disability to the claimed in-service injury.  

Therefore, the only competent medical evidence of record as to etiology is the August 2016 VA examination report.  The examiner opined that the Veteran's claimed lumbar spine disability was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner based his opinion on the medical evidence of record and the Veteran's lay statements.  In fact, the examiner provided the Veteran's lay statements the most weight in forming his medical opinion.  However, even providing the Veteran with the benefit-of-the-doubt and conceding that he suffered a fall during service, the examiner found it more likely that the etiology of the current lumbar spine disability was the work related injury that occurred following service.  

The Board recognizes the Veteran's assertion that his current lumbar spine disability is related to his service related fall.  The Board further recognizes the Veteran's assertion that he has had back pain since the in-service event and since leaving service; thus, asserting continuity of symptomatology.  In this regard, the Board notes the Veteran's lay statements are contradicted by statements provided by his spouse who asserted that he began having back problems when they got married in October 1986; seven months following separation from service.  Despite the contradictory statements, the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis and etiology of degenerative disease of the lumbar spine falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (lay persons not competent to diagnose cancer).  

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the medical evidence of record including the August 2016 VA examiner's opinion who determined that the there was no nexus between the Veteran's lumbar spine disability and his military service.  The examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided a persuasive rationale for it.  There is no medical evidence to the contrary.

Thus, after reviewing the evidence of record the Board finds there is no causal connection between the claimed in-service disease or injury and the current lumbar spine disability; thus, the third Shedden requirement has not been met.  Although the Veteran is entitled to the benefit-of-the-doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for low back disability.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection for residuals of an injury to the lumbar spine is denied.


REMAND

Unfortunately, an additional remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran's enlistment examination noted a normal psychiatric clinical evaluation and the Veteran denied any nervous trouble of any sort, depression or excessive worry.  A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1132 (West 2014); 38 C.F.R. § 3.304 (2016).    

In January 2014, the Board remanded this case in order to obtain a VA examination to determine whether the Veteran had a current psychiatric disorder that was etiologically related to service.  An October 2016 VA examination report shows a diagnosis for unspecified anxiety disorder and persistent motor tic disorder.  The examiner found the Veteran's anxiety disorder manifested by occupational and social impairment due to mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner opined that the Veteran's psychiatric disorders were "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  However, the examiner found that the Veteran's psychological disorders were pre-existing conditions and that the symptoms of anxiety were aggravated during military service.  (The Veteran during the examination reported a childhood history of "a lot of tics" and nervousness.)  Further, despite a finding of aggravation, the examiner stated that "his anxiety does not appear to have been permanently aggravated by his military service."  The examiner based her opinion on the Veteran's lay statements that his symptoms decreased after his discharge from service.

Given the applicability of the presumption of soundness to the Veteran's claim on appeal and the VA examiner's finding that the Veteran's anxiety was aggravated by service; the Board finds the examiner's opinion as to permanent aggravation, particularly the use to the phrase "does not appear to have," speculative in nature and, therefore, not adequate for adjudicatory purposes.  The use of equivocal language such as "could" or "may have" can render an opinion speculative.  See Bostain v. West, 11 Vet. App. 124, 127-128 (2006).  To be adequate for the purposes of a service connection claim, an opinion may not be speculative in nature.  See e.g., McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); Bloom v. West, 12 Vet. App. 185, 187 (1999).  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  

Additionally, compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  As such, the Board finds that an addendum opinion is necessary to adjudicate the claim on appeal.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records for the Veteran not already associated with the file.

2. Then, refer the Veteran's claims file to the VA examiner who provided the October 2016 VA opinion for unspecified anxiety disorder and persistent motor tic disorder.  The entire claims file, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.   The examiner should provide the following opinions:

(a) Whether it is clear and unmistakable (i.e., whether it is undebatable) that any diagnosed psychiatric disorder, to include anxiety disorder and persistent motor tic disorder, existed prior to service?

(b) If so, whether it is clear and unmistakable (i.e., whether it is undebatable) that any diagnosed psychiatric disorder, to include anxiety disorder and persistent motor tic disorder, underwent an increase in severity during service.  If the examiner finds that a psychiatric disorder did undergo an increase in severity he or she should state whether there is clear and unmistakable evidence that the increase was due to the natural progression of the disease. 

(c) If not, is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder, to include anxiety disorder and persistent motor tic disorder, originated in service or is otherwise etiologically related to service?

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


